Exhibit 10.44

 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT is made and entered into as of September 29, 2010
(the “Effective Date”) by CAPTERRA FINANCIAL GROUP, INC., a Colorado corporation
(the “Company”) and BOCO INVESTMENTS, LLC, a Colorado limited liability company
(“BOCO”), and GDBA INVESTMENTS, LLC, a Colorado limited liability company, (BOCO
and GDBA each an “Indemnitor,” and, collectively, the “Indemnitors”).
 
W-I-T-N-E-S-S-E-T-H
 
WHEREAS, Indemnitors are shareholders of the Company; and
 
WHEREAS, the Company has entered into an Interest Purchase Agreement (the
“Agreement”) dated September 29, 2010, with NexCore Group LP, a Delaware limited
partnership and its partners (“NexCore”), pursuant to which NexCore partners
will contribute equity interests to the Company in exchange for the Company
issuing shares of its common stock to NexCore partners; and
 
WHEREAS, one of the premises of the Agreement is that the Indemnitors, as
significant pre-Closing owners of the Company, shall be responsible for
pre-Closing liabilities of Company and indemnify the Company in accordance with
the terms of this Agreement.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Company and Indemnitors hereby agree as follows:
 
1.           Subject and Purpose.  As a condition to NexCore entering into the
Agreement, NexCore requires that Indemnitors indemnify the Company from and
against damages or liabilities that may arise relating to the Company and
accruing prior to the closing of the Agreement (“Closing”), including any
lawsuits state, or federal agency action, fees, fines, or recoupments, and
Indemnitors agree to provide such indemnity in accordance with the terms and
conditions of this Indemnification Agreement.  The purpose of this
Indemnification Agreement is to set forth the agreement of the parties as to
this indemnification provided to the Company.
 
2.           Indemnification.
 
(a)           Up to an aggregate total of One Million Dollars ($1,000,000) (the
“Cap”), Indemnitors, jointly and severally, hereby agree to indemnify and hold
harmless the Company from and against any lawsuit, claims, liabilities, damages,
fines, penalties, recoupments, and any other causes of action (including all
reasonable and necessary costs, expenses, and fees incurred as a result of such)
against the Company that arise from events occurring prior to the Closing
(hereinafter “Claims”); provided, however, that this Indemnification is
secondary and excess to any applicable insurance coverage or third-party
reimbursements.  In addition, Indemnitors shall not be responsible to indemnify
the Company for any actions of the Company which occur subsequent to the
Closing.
 
(b)           The Parties are also parties to an Asset Indemnification Agreement
of even date herewith (the “Asset Indemnification Agreement”), pursuant to which
the Indemnitors will indemnify the Company for Liabilities (as defined in the
Asset Indemnification Agreement).  Any amounts paid pursuant to the Asset
Indemnification
 

 
 

--------------------------------------------------------------------------------

 

Agreement shall not be taken into account when determining whether the Cap has
been satisfied.
 
3.           Term.  This Indemnification Agreement shall terminate and expire on
March 31, 2013 (the “Expiration Date”).  Any Claim upon which notice has been
provided to the Indemnitors, pursuant to the terms hereof, prior to the
Expiration Date shall be fully indemnifiable pursuant to the terms of this
Agreement even if such Claim is not fully resolved until after the Expiration
Date.
 
4.           Settlement.  The Company shall not admit or assume any liability,
enter into any settlement agreement, stipulate to any judgment, compromise or
prejudice any claim or defense of the Company, or incur any costs, expenses or
fees for which it may seek reimbursement under this Indemnification Agreement
without the prior written consent of the Indemnitors, which shall not be
unreasonably withheld, delayed or conditioned.  Only those liabilities,
settlements, stipulated judgments, costs, expenses, and fees which have been
consented to, in writing, by the Indemnitors shall be recoverable under this
Indemnification.  For the avoidance of doubt, a final judgment by a court,
arbitrator or similar body does not need to be consented to by the Indemnitors
to be recoverable under this Indemnification.  Without the prior written consent
of the Company, which shall not be unreasonably withheld, delayed or
conditioned, the Indemnitors shall not admit or assume any liability, enter into
any settlement agreement, stipulate to any judgment, compromise or prejudice any
claim or defense of the Company, if such action (i) is likely to exceed the Cap,
(ii) involves equitable relief, (iii) involves any tax position taken by the
Company that is reasonably likely to affect post-Closing periods or (iv) is
reasonably likely to affect the ongoing operations or results of operations
after the Closing.
 
5.           Counsel.  Indemnitors shall have the right to select the Company’s
legal counsel with respect to any Claims, subject to the reasonable approval of
the Company.  Costs, expenses and fees incurred through legal counsel who has
not been selected by Indemnitors and approved by the Company, in writing, shall
not be recoverable under this Indemnification.
 
6.           Notice.  In order for a Claim to be subject to this
Indemnification, the Company shall provide the Indemnitors with written notice
of the possible claim or the Indemnitors must otherwise have knowledge of the
possible claim.  Such notice shall be provided to the Indemnitors once the
Company reasonably believes that the circumstances may give rise to a claim
under this Indemnification.
 
7.           Insurance.  For so long as this Indemnification remains in effect,
the Company shall maintain its insurance coverage, with at least the same policy
limits as currently in effect, for such Claims that could be subject to this
Indemnification.
 
8.           General Provisions.
 
(a)           Assignment.  The rights and obligations of a party shall not be
assignable or delegable without the prior written consent of the other party,
and any such assignment in the absence of such written consent shall, for all
purposes, be deemed null and void.
 
(b)           Expenses.  Indemnitors shall pay all reasonable and necessary
expenses incurred after the Effective Date by or on behalf of Indemnitors and
Company in
 

 
2

--------------------------------------------------------------------------------

 
 
connection with this Indemnification Agreement.  If a party breaches this
Agreement, the non-breaching party shall be entitled to recover from the
breaching party all of its costs and expenses incurred in enforcing this
Agreement, and such enforcement costs shall not be subject to the Cap.
 
(c)           Further Assurances.  The parties shall, upon written request,
execute, acknowledge, and deliver such other instruments and documents and take
such further action as may be reasonably necessary to carry out the intent of
this Indemnification Agreement.
 
(d)           Modification.  No provision of this Indemnification Agreement may
be modified, amended, or waived except by written agreement signed by the party
to be bound thereby.
 
(e)           Binding Effect and Benefit.  This Indemnification Agreement shall
inure to the benefit of, and shall be binding upon, the heirs, assigns, personal
representatives, and successors of the parties hereto.
 
(f)           Headings and Captions.  Subject headings and captions are included
for purposes of convenience only and shall not affect the interpretation of this
Indemnification Agreement.
 
(g)           Notice.  All notices, requests, demands, and other communications
permitted or required herein shall be in writing, and either delivered in
person; sent by express mail or other overnight delivery service providing
receipt of delivery; or mailed by certified or registered mail, postage prepaid,
return receipt requested, restricted delivery to the relevant party.  All such
notices and other communications, unless otherwise designated in writing, shall
be sent to the following persons:
 
The Company


Capterra Financial Group, Inc.
1621 Eighteenth Street, Suite 250
Denver, CO 80202
Facsimile:  303-
Attention:  Chief Executive Officer


with a copy to:


 
David Wagner & Associates, P.C.

 
8400 East Prentice Ave.

 
Penthouse Suite

 
Greenwood Village, Colorado 80111

 
Attention: David J. Wagner, Esq.

 
Telephone: (303) 793-0304

 
Facsimile: (303) 794-3393

 
and



 
3

--------------------------------------------------------------------------------

 


 
Kutak Rock LLP

 
1650 Farnam Street

 
Omaha, NE  68102
Attn: Jay Gilbert, Esq.
          James C. Creigh, Esq.

 
Telephone:  (402) 346-6000

 
Facsimile:  (402) 346-1148



The Investors:
 

 
BOCO Investments, LLC

 
103 West Mountain Ave.

 
Fort Collins, Colorado 80524

 
Facsimile:  (970) 482-6139

 
Attention:  Chief Executive Officer



GDBA Investments, LLLP
1440 Blake Street, Suite 310
Denver, CO 80202
Facsimile:  (720) 932-9397
Attention:  Chief Executive Officer


with copy to:


Davis & Ceriani P.C.
Suite 400, Market Center
1350 Seventeenth Street
Denver, CO 80202
Facsimile:  (303) 534-4618
Attention:  Patrick J. Kanouff, Esq.


(h)           Severability.  Each provision of this Indemnification Agreement is
severable from all other provisions.  If any provision is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
to render it valid and enforceable.  If any court of competent jurisdiction
determines that any such provision is invalid or unenforceable for any reason,
all remaining provisions shall remain in full force and effect.
 
(i)           Time for Performance.  Time is of the essence.
 
(j)           Waiver.  Either party to this Indemnification Agreement may, by
written notice to the other party, extend the time for the performance of any
obligation by the other party; waive any inaccuracies in this Indemnification
Agreement caused by the other party; and waive compliance with any of the
covenants of the other party in this Indemnification Agreement.  No waiver of a
breach of any provision of this Indemnification Agreement shall operate or be
construed as a waiver of any subsequent
 

 
4

--------------------------------------------------------------------------------

 

breach or limit or restrict any right or remedy otherwise available.  Any waiver
of any provision shall be in writing and signed by the party to be bound
thereby.
 
(k)           Rights and Remedies Cumulative.  The rights and remedies expressed
in this Indemnification Agreement are cumulative and not exclusive of any rights
and remedies otherwise available.
 
(l)           Governing Law.  This Indemnification Agreement shall be subject to
and governed by Colorado law, without giving effect to its choice of laws
provisions.
 
(m)           Counterparts.  This Indemnification Agreement may be executed in
two or more counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
(n)           Third-Party Beneficiaries.  Except as provided in this
Indemnification Agreement, the parties do not intend to create any rights for
the benefit of any third party.
 
(o)           Composition of Agreement.  The parties hereto represent that they
have each read this Indemnification Agreement and each has sought and received
competent legal counsel prior to its execution.  The parties assume joint
responsibility for the form and composition of each provision of this
Indemnification Agreement and each acknowledge that this Indemnification
Agreement shall be interpreted as though they shared equally in its preparation.
 
(p)           Conflict in Instruments.  To the extent that there is an
irreconcilable conflict between the provisions of this Indemnification Agreement
and any document delivered in connection herewith, the provisions of this
Indemnification Agreement shall prevail.
 
(q)           Arbitration.  Any dispute or claim arising under or with respect
to this Indemnification will be resolved by arbitration in Denver, Colorado,
conducted in accordance with the Rules for Commercial Arbitration of the
American Arbitration Association (“AAA”) before a panel of three (3)
arbitrators, one appointed by Indemnitors, one appointed by the Company, and the
third selected by the AAA.  The decision or award of the arbitrators will be
final and binding upon the parties.
 
(r)           Entire Agreement.  This Indemnification Agreement contains the
entire agreement of all parties on the subject matter hereof, and no other oral
or written agreements shall be binding upon the parties hereto.  The parties
acknowledge that they have neither been influenced to enter into this
Indemnification Agreement by any party, nor relied on any representation of any
party except for those representations set forth in this Indemnification
Agreement.  This Indemnification Agreement supersedes all prior agreements,
contracts, and understandings of any kind on the subject matter hereof, either
oral or written.

 

 
5

--------------------------------------------------------------------------------

 

EXECUTED and DELIVERED as of the date set forth above.
 


COMPANY


CapTerra Financial Group, Inc.




By:              /s/ Gregory C.
Venn                                                        
Name:              Gregory
Venn                                                        
Title:              Chief Executive
Officer                                                        


INDEMNITORS


BOCO INVESTMENTS, LLC


By:              /s/ Joseph
Zimlich                                                        
Name:              Joseph
Zimlich                                                        
Title:              President and Managing
Member                                                        


GDBA INVESTMENTS, LLC


By:              /s/ G. Brent
Backman                                                        
Name:              G. Brent
Backman                                                        
Title:              
 

 
6

--------------------------------------------------------------------------------

 
